Citation Nr: 0125907	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO declined to reopen the claims for service connection 
for a skin disability and for a bilateral foot disability.  
The veteran perfected an appeal to the Board.

In July 2001, the veteran testified at hearing held before 
the undersigned Board Member at the RO.  A transcript of this 
hearing is of record.  Although the veteran requested, and 
was granted, a 30-day abeyance period for the submission of 
additional evidence to support the claims, to date, no 
additional evidence has been received.  Hence, the claims 
will be considered on the basis of the current record.  


FINDINGS OF FACT

1.  In May 1989, the RO denied the veteran's claims for 
service connection for a skin disability and for a bilateral 
foot disability.  

2.  While the veteran initiated an appeal of the RO's May 
1989 decision, in a June 1997 decision, the Board determined 
that the substantive appeal needed to perfect an appeal of 
that decision was not timely filed; a request for 
reconsideration of the Board's June 1997 decision was denied. 

3.  Pertinent to each of the claims under consideration, the 
evidence associated with the claims file since the RO's May 
1989 decision is either duplicative or cumulative of evidence 
previously considered, or, if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1989 denial of service connection for skin 
and bilateral foot disabilities is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The additional evidence associated with the file since 
the RO's May 1989 denial of the claims is not new and 
material, and the claims for service connection for skin and 
bilateral foot disabilities may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefines VA's obligations with respect 
to notifying and assisting a claimant.  See Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  Pertinent regulations that implement the Act 
recently were finalized.  Except as otherwise noted, those 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision at this time, and that all notification and 
development action needed to render a fair decision on the 
issues on appeal has been accomplished.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).

The veteran's claims for service connection for skin and 
bilateral foot disabilities previously have been considered 
and denied.  In May 1989, the RO denied the veteran's initial 
claim for service connection for these disabilities.  The 
evidence then of record consisted of the veteran's service 
medical records, private treatment records dated from October 
1988 to May 1989, and a statement from the veteran received 
by the RO in June 1989.  

A November 1965 entrance examination report is negative for 
complaints or findings of skin or foot disabilities.  Service 
medical records dated in May, August and September 1966 and 
January 1967 note that the veteran was seen for treatment of 
boils on his face.  An October 1968 separation examination 
report is negative for complaints or findings of skin or foot 
disabilities; clinical evaluation of the skin and feet was 
noted to be normal.  A private treatment record dated in 
December 1988 notes that the veteran sought treatment for a 
rash on his body, to include the genital area, face and 
scalp.  A private treatment record dated in May 1989 note 
that the veteran was seen for "[b]ad feet."  In a statement 
received by the RO in June 1989, the veteran stated that a 
skin condition that was present during his military service 
was currently present throughout his body.  He also stated 
that he was supposed to be issued special boots for high 
insteps during his military service; however, the boots were 
never issued and the regular boots he wore aggravated his 
feet.

Upon consideration of this evidence, the RO determined that 
neither a skin disorder nor a foot disability was shown to 
have been incurred or aggravated during the veteran's 
military service.  The veteran initiated an appeal of the 
RO's May 1989 decision.  However, in June 1997, the Board 
determined that a substantive appeal to the May 1989 rating 
decision was not timely filed.

Later that same month, the veteran requested reconsideration 
of the Board's June 1997 decision.  In September 1997, the 
Senior Deputy Vice Chairman of the Board, by direction of the 
Chairman of the Board, denied the veteran's motion for 
reconsideration.

The veteran filed a petition to reopen his claims for service 
connection for skin and bilateral foot disabilities in May 
1998; the denial of that claim culminated in the current 
appeal.

Adjudication of the issues on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the veteran did not 
timely perfect an appeal of the RO's May 1989 denial of the 
claims, that decision is final as to each claim (on the basis 
of the evidence then of record), and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because each of the petitions to reopen in this 
appeal were filed prior to August 29, 2001, the Board will 
apply the version of 3.156(a) in effect prior to August 29, 
2001 (at time of the RO's June 1999 denial of the claims that 
is currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the RO's May 1989 denial) in 
determining whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the veteran's claims 
file since the RO's May 1989 denial consists of: duplicate 
copies of service medical records, private treatment records 
dated from 1990 to 1995; VA outpatient treatment records 
dated from 1992 to 1999; VA examination reports dated in 
November 1991 and December 1995; an August 1998 statement 
from the veteran's attorney; a June 2000 affidavit from the 
veteran; a transcript from a July 2001 travel Board hearing; 
and various other statements by the veteran and his attorney.

The duplicate copies of service medical records are, by 
definition, not new. 

The private treatment records, VA outpatient treatment 
records and VA examination reports added to the claims file 
since May 1989 note the veteran's continuing complaints and 
clinical findings of post-service skin and foot problems.  
This additional VA medical evidence is new to agency 
adjudicators, and affirms that the veteran has had post-
service skin and foot problems, none of it includes any 
medical indication of a relationship between any such 
problems and the veteran's active military service, and, is, 
thus, not material for purposes of reopening either claim.  
Likewise, the private medical records don't establish that 
any currently diagnosed skin or foot disability originated in 
or was aggravated during service.  

As regards the claim for service connection for a bilateral 
foot disability, the Board notes that in an August 1998 
statement, the veteran's attorney suggested that the 
veteran's service medical records are incomplete; 
specifically, he noted that a November 1965 record, 
reflecting the order of special footwear for the veteran, is 
not of record.  The Board notes, however, that the veteran's 
service medical records appear complete, and most 
importantly, that there is no indication of record (on the 
basis of the veteran's assertions or otherwise) that any 
record of the alleged November 1965 order, in fact, ever 
existed.  In any event, the Board emphasizes that, while 
assertions concerning an order of special shoes for the 
veteran's feet (which was not complied with) apparently have 
been offered for the purpose of substantiating that there 
were, in fact, in-service foot problems, the fact remains 
that the service medical records that are in the veteran's 
claims file includes both a November 1965 entrance 
examination report and an October 1968 separation examination 
report, each of which include notations that the veteran's 
feet were then normal upon clinical evaluation.  

The Board also acknowledges the veteran's testimony, during 
his July 2001 Board hearing, that he had sought treatment for 
his foot disability during the 1970's at the VA Medical 
Center in Alexandria, Louisiana, and that records of such 
treatment have not been obtained.  Significantly, however, 
these records clearly cannot establish that the occurrence of 
any in-service event relevant to either claim, and the 
veteran has not asserted that any of these medical records 
include any comment upon the etiology of either condition for 
which service connection is sought.  Hence, as these records 
are not shown to be necessary to the adjudication of either 
claim, the absence of any such treatment records is not 
dispositive of the outcome of either claim.  The veteran was 
advised during the hearing that he needed to submit medical 
evidence of a link between the currently diagnosed 
disabilities and his military service.  While he suggested 
that he had recently seen two private doctors from whom he 
could obtain such nexus opinions, and was granted a 30-day 
abeyance period to submit such evidence, neither the veteran 
nor his attorney has subsequently contacted the Board, and, 
to date, no additional evidence whatsoever has been received.  

Under these circumstances, the Board must conclude that there 
exists no pertinent, outstanding medical evidence that is 
necessary for adjudication of either of the claims on appeal, 
and that none of the medical evidence added to the claims 
file since May 1989 constitutes new and material evidence 
sufficient to reopen either the claim for service connection 
for a skin disability or the claim for service connection for 
bilateral foot disabilities.  

To the extent that the June 2000 affidavit, the veteran's 
July 2001 hearing testimony, and various other statements by 
the veteran and his attorney have been offered in an attempt 
to establish that current bilateral skin and/or foot 
disability was incurred or aggravated during service, the 
Board notes that such evidence includes, essentially, 
reiterations of the veteran's assertions made in connection 
with the prior May 1989 denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as neither the veteran nor his attorney is shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether the veteran 
currently has a skin or a foot disability that was incurred 
or aggravated in active service, any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 1992).  For these reasons, unsupported 
lay statements, without more, can never serve as a predicate 
to reopen a previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the May 
1989 rating decision, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
either a skin disability or a foot disability was incurred or 
aggravated during the veteran's military service.  As such, 
none of the evidence is new and material for the purpose of 
reopening the claims, and the May 1989 denial of each claim 
remains final.

As regards the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen either 
of the claims on appeal, it does not appear that the duty to 
assist and notification provisions of the Act are applicable 
to this issue.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.

In any event, however, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issues on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
attorney have been put on notice as to the basis for the 
denial of the claims, and, hence, what is needed to support 
the application to reopen the claims for service connection 
for skin and bilateral foot disabilities.  They also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  For the 
reasons explained above, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of any additional existing and relevant evidence that, if 
obtained, would provide a basis to reopen either of the 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of either of the claims on appeal 
at this time, and the petition to reopen the claims for 
service connection for skin and for bilateral foot 
disabilities must be denied.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen either of his finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been submitted to reopen 
either the claim for service connection for a skin disability 
or the claim for service connection for bilateral foot 
disabilities, the appeal is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

